DETAILED ACTION
1.	 Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 08/18/2022, claims 1-18 have been kept original. The currently pending claims considered below are claims 1-18.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claim 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-9 are directed to a method.
	Claims 10-18 are directed to a computer readable non-transitory storage medium.
		Therefore, claims 1-18 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, and 10, the claims similarly recite the limitations of 
	“analyzing, by the first computing device, each search result in the plurality of search results”. As drafted this encompasses a mental process, as functions of analyzing search results may be performed mentally by evaluating the result, as an evaluation or observation.
	“assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing”. The assigning of initial quality ratings for the search results would also involve evaluating the search results and judging that information, which falls into the mental process abstract idea grouping as an evaluation or judgement.
	“analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity and the received unstructured data including the at least one rule”. As drafted this encompasses a mental process, as functions of analyzing received structured data of the search results may be performed mentally by evaluating the structured data, as an evaluation or observation.
	“assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data”. The assigning of modified quality ratings for the search results would also involve evaluating the search results and structured information as well as judging that information, which falls into the mental process abstract idea grouping as an evaluation or judgement.
	“categorizing, by the first computing device, the plurality of search results based on the modified quality rating”. Categorizing the search results based on the modified quality rating would involve evaluating the information and judging as to what category the result would fall, which falls into the mental process abstract idea grouping as an evaluation or judgement.
 	Dependent claims 2-9, and 11-18 further elaborate upon the recited abstract ideas in claims 1, and 10.
	Accordingly, claims 1-18 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
	As per claims 1, and 10, the claims similarly recite the limitations of 
	“a user interface”, “a first computing device”, “a second computing device” “a non-transitory, computer-readable medium”, and “at least one processor” which are a high-level recitation of a generic computer components, may be characterized as use of generic computer equipment as a tool, and therefore represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application. 
	“receiving … from a plurality of third-party fare listing systems, a plurality of search results…” and “receiving … from at least one third-party database, for each of the plurality of results, structured data identifying at least one amenity associated with the search result” which recite insignificant extra-solution activity as preliminary data gathering as retrieval/receiving of data such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application.
	“displaying … an enumeration of each of the plurality of search results categorized based on the quality rating” which also recites insignificant extra-solution activity as post-solution data outputting per MPEP 2106.05(g) and does not provide integration into a practical application.
	Viewing the additional limitations together and the claim as a whole, nothing provides integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-9, and 11-18 further elaborate upon the recited abstract ideas in claims 1, and 10, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-18 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim recites additional elements that amount to an inventive concept?
	When considered individually or in combination, the additional limitations of claims 1-18 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	The conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. With respect to the limitations identified as insignificant extra-solution activity above the conclusions are carried over and they also do not provide significantly more. “Receiving” data has been found by the courts to well understood routine and conventional. For Berkheimer support see court recognized activities in MPEP 2106.04(d)(II)  as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” “displaying” of data via a user interface is also well understood, routine, and conventional, see [Display Interface - an overview | ScienceDirect Topics, Types of User Interface (w3computing.com), Types of user interface (theteacher.info)]. 
	Further, the additional limitations elements of “a user interface”, “a first computing device”, “a second computing device” “a non-transitory, computer-readable medium”, and “at least one processor” which is reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea
		In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-18 do not amount to significantly more than the judicial exception.
	Thus, claims 1-18 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims 1-18 are not patent eligible. 



Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-4, and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Brodziak et al. (US 20170293665 A1) in view of Lopinto (US 20110225188 A1).

As per claim 1, Brodziak teaches a method for displaying (Brodziak, fig. 3, Abstract, Methods where a plurality of search dimensions and a plurality of flight search results are display) and 
dynamically updating a user interface displaying a listing of air tickets available for purchase on a flight (Brodziak, figs. 3, 7:710, par. [0037], [0071], [0086], “These flight search results can be dynamically updated as the user edits dimension values.” Where the fights search results is presented to the user in a user interface. Fig. 3:314, par. [0065], a search result portion. Where the search result portion has a list of available flights for purchase. Further, fig. 8:800, par. [0090], flight search interface hereinafter interpreted as the user interface), 
the listing categorized based on features associated with the air tickets, the method comprising (Brodziak, figs. 3-8, par. [0017], [0040], [0047], the presented flight search result portion is listed by airlines, groups of airlines (e.g., OneWorld, SkyTeam, and Star Alliance), stops, connecting airports, outbound times, and return times. Where the groups of airlines, stops, connecting airports, outbound times, and return times are interpreted as features associated with the air tickets): 
a plurality of search results (Brodziak, fig. 8:802, par. [0090], “a search results portion 802” Where the search results are interpreted as the plurality of search results. For example, the search results shows results form the provider United, and Delta. Further, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”), 
each search result in the plurality of search results including at least one fare listing for an air ticket for a seat on a flight (Brodziak, fig. 8, par. [0093], “A lowest round trip fare can also be identified in the return flight search results 812.” Where the round trip fare is inherent to be a fare for an air ticket for a seat on a flight. It is also noted that Lopinto, fig. 4:98, par. [0072], “a number of seats for the available flight upgrade, and a number of seats for the available flight reward.” Where the number of seats are the number of seats available for purchase as an upgrade or reward) between an origin and a destination (Brodziak, fig. 8, par. [0091], “The search results portion 802 includes search results 804 that present outbound flights from San Francisco to Cincinnati.” Where San Francisco is the origin and Cincinnati is the destination);
analyzing, by the first computing device, each search result in the plurality of search results (Brodziak, fig. 4, par. [0049], [0073]-[0074], “the primary dimensions can be positioned prominently in the flight search interface as the ones most likely to be modified by users to filter flight search results.” Where the filter flight search results are analyzing the results presented. For example, only search results that represent nonstop flights from San Francisco to Boston are displayed using the filter);
 assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing (Brodziak, par. [0037], “a price duration scatterplot presents all flights matching given criteria.” Wherein the price is interpreted as the assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing. Further, [0048]-[0049], “airline quality ratings”. Furthermore, fig. 4, par. [0075], “in response to receiving an input selecting the scatterplot element 416, a scatterplot can be displayed, e.g., in place of the map 404, that allows the user to easily adjust the values of the maximum price and duration limits.”);
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data (Brodziak, fig. 7:706, par. [0082]-[0085], “updated as the user changes the positions of the slider bars 706 and 708.” Where the updated assign a maximum price for the fight the maximum price for the fight hereinafter is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 22 
Attorney Docket No.: TPA.iooiUSdisplaying, by the first computing device, via a user interface (Brodziak, fig. 11-13, par. [0014], [0103], a flight search interface hereinafter interpreted as the user interface), to a second computing device (Brodziak, par. [0102], “an input device or with a touch input” Where the input device or with a touch input is inherent to be associated with a computer device that can process and display search results herein this device is interpreted as the second computing device), 
an enumeration of each of the plurality of search results categorized based on the quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user).
However, it is noted that the prior art of Brodziak does not explicitly teach “receiving, by a first computing device, from a plurality of third-party fare listing systems, an identification of a class associated with the air ticket, and unstructured data including at least one rule associated with the search result; receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result; analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity and the received unstructured data including the at least one rule;”
On the other hand, in the same field of endeavor, Lopinto teaches receiving, by a first computing device, from a plurality of third-party fare listing systems (Lopinto, fig. 3-4, par. [0010], [0070]-[0072], “receives the availability request and, if necessary, may send the real-time request to the airline servers.” Where the user request the data and receive the results via a network operated by the subscribers or a third party network connectivity suppliers. For example, independent travel service providers (e.g., Orbitz, Inc., Expedia, Inc.) are travel service sellers that are not related to only one travel service provider. They received results from plurality of third-party fare listing systems. For example, the airlines fare listing systems send the available seat as results of user searches);
an identification of a class associated with the air ticket (Lopinto, figs. 3:62, 4:92, par. [0073]-[0075], “The classes may be any combination of award and upgrade classes by using the check box selection.” Where the classes are identified by a description. For example the First – Anytime Award (F) is an identification of a class associated with the air ticket. Further, fig. 5:116, class code), and 
unstructured data including at least one rule associated with the search result (Lopinto, fig. 4:71, par. [0077], “The screen 70 is designated as "Award & Upgrade Availability Results" 71.” Where the designated as "Award & Upgrade Availability Results includes a note in an unstructured data format. The Award & Upgrade Availability are interpreted as the at least one rule associated with the search result. It is also noted that Brodziak, par. [0072], discloses “Specific flight information can be searched, for example, based on scheduling and fare rules information provided by the airlines and, in some implementations, through one or more intermediaries.”);
receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result (Lopinto, fig. 8-9, par. [0098], “If the answer is "YES," the process flows to step 218, where the alert status is changed to "expired." If the answer is "NO," the process flows to step 220, where the next Pending alert is obtained.” Where the alerts obtained is interpreted as the structured data identifying at least one amenity associated with the search result); 
analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity (Lopinto, fig. 8:226, par. [0099], check if the alert exist and for the type of the alert wherein the alerts is interpreted as the received structured data identifying at least one amenity) and the received unstructured data including the at least one rule (Lopinto, fig. 4:71, par. [0086], “a search for awards and upgrades commences. In step 154, a next date in the search is obtained. In step 156, a question is posed as to whether the data exists.” Where the search for awards and upgrades commences is interpreted as the analyzing the received unstructured data including the at least one rule);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lopinto that teaches querying travel-related data into Brodziak that teaches search query related to flights. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to providing users with available flight upgrades, available flight awards, flight alerts, and/or seat alerts (Lopinto par. [0003]). 

As per claim 2, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by a user of the second computing device (Brodziak, fig. 13, par. [0070], “These flights can be ordered according to different user selectable criteria. For example, the flights can be listed by departure time initially, but can be sorted, for example, by arrival time, airline, connections, and round trip price (if a round trip flight is selected).” Where the ordered is interpreted as the enumeration ranked in order. The flights is being presented/displayed to the user. Where the user selectable criteria is interpreted as the preference specified by the user of the second computing device).  

As per claim 3, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by an administrator of the second computing device (Brodziak, fig. 12, par. [0106]-[], “The additional search results can be added, for example, in order of price so that the ten (or other specified number) cheapest search results that satisfy each of the primary and secondary dimensions and are not already displayed are added to the search results 1220.” Where the order of price is interpreted as the enumeration ranked in order of a preference specified by the administrator of the second computing device. The displayed additional search results are inherent to be performed by automatically by a system. The system is interpreted as the administrator of the second computing device. The ten (or other specified number) cheapest search results is interpreted as the preference specified by the administrator of the second computing).

As per claim 4, Brodziak teaches before receiving the plurality of search results (Brodziak, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”):
 receiving, by the first computing device, a search request for air ticket availability between the origin and the destination (Brodziak, fig. 2, par. [0039], [0044], “received query is “flights from SFO to LHR” the query can be interpreted as having an “Origin: SFO” and a “Destination: LHR.” Where the query is interpreted as the search request for air ticket availability between the origin and the destination. Further, dimensions are properties of a flight itinerary. Dimensions include, for example, flight origin and destination, departure and arrival dates and times, airlines, flight numbers, flight time, trip length, connecting airports, classes of service, number of stops, and baggage fees. Where the flight itinerary is interpreted as the air ticket); and 
requesting, by the first computing device, from each of the plurality of third-party fare listing systems, air ticket availability between the origin and the destination (Brodziak, fig. 9, par. [0096], “a single third party booking site, e.g., a web based travel site or the website of the airline operating the flights that make up the itinerary, is identified for purchasing the selected itinerary.” Where single third party booking site is interpreted as the each of the plurality of third-party fare listing systems. Further, par. [0098], “in response to the user selection of the booking link 912, a new search is performed to confirm the pricing and availability of the selected itinerary. That is, a new query can be issued to verify that the pricing and availability of the selected itinerary has not changed from any of the booking sites that have been identified for purchasing the selected itinerary.” Where the selection is interpreted as the requesting. The new query is interpreted to look for air ticket availability between the origin and the destination).

As per claim 10, Brodziak teaches a non-transitory, computer-readable medium comprising computer program instructions tangibly stored on the non-transitory computer-readable medium (Brodziak, par. [0111]-[0112], “a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal.” Where the computer storage medium is interpreted as the non-transitory, computer-readable medium), 
wherein the instructions are executable by at least one processor (Brodziak, par. [0112]-[0113], a programmable processor which can be programmable to execute instructions) 
to perform a method for displaying (Brodziak, fig. 3, Abstract, Methods where a plurality of search dimensions and a plurality of flight search results are display) and 
dynamically updating a user interface displaying a listing of air tickets available for purchase on a flight (Brodziak, figs. 3, 7:710, par. [0037], [0071], [0086], “These flight search results can be dynamically updated as the user edits dimension values.” Where the fights search results is presented to the user in a user interface. Fig. 3:314, par. [0065], a search result portion. Where the search result portion has a list of available flights for purchase. Further, fig. 8:800, par. [0090], flight search interface hereinafter interpreted as the user interface), 
the listing categorized based on features associated with the air tickets, the method comprising (Brodziak, figs. 3-8, par. [0017], [0040], [0047], the presented flight search result portion is listed by airlines, groups of airlines (e.g., OneWorld, SkyTeam, and Star Alliance), stops, connecting airports, outbound times, and return times. Where the groups of airlines, stops, connecting airports, outbound times, and return times are interpreted as features associated with the air tickets):
a plurality of search results (Brodziak, fig. 8:802, par. [0090], “a search results portion 802” Where the search results are interpreted as the plurality of search results. For example, the search results shows results form the provider United, and Delta. Further, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”), each 25 Attorney Docket No.: TPA.iooiUSsearch result in the plurality of search results including at least one fare listing for an air ticket for a seat on a flight (Brodziak, fig. 8, par. [0093], “A lowest round trip fare can also be identified in the return flight search results 812.” Where the round trip fare is inherent to be a fare for an air ticket for a seat on a flight. It is also noted that Lopinto, fig. 4:98, par. [0072], “a number of seats for the available flight upgrade, and a number of seats for the available flight reward.” Where the number of seats are the number of seats available for purchase as an upgrade or reward) between an origin and a destination (Brodziak, fig. 8, par. [0091], “The search results portion 802 includes search results 804 that present outbound flights from San Francisco to Cincinnati.” Where San Francisco is the origin and Cincinnati is the destination);
analyzing, by the first computing device, each search result in the plurality of search results (Brodziak, fig. 4, par. [0049], [0073]-[0074], “the primary dimensions can be positioned prominently in the flight search interface as the ones most likely to be modified by users to filter flight search results.” Where the filter flight search results are analyzing the results presented. For example, only search results that represent nonstop flights from San Francisco to Boston are displayed using the filter); 
assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing (Brodziak, par. [0037], “a price duration scatterplot presents all flights matching given criteria.” Wherein the price is interpreted as the assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing. Further, [0048]-[0049], “airline quality ratings”. Furthermore, fig. 4, par. [0075], “in response to receiving an input selecting the scatterplot element 416, a scatterplot can be displayed, e.g., in place of the map 404, that allows the user to easily adjust the values of the maximum price and duration limits.”);
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data (Brodziak, fig. 7:706, par. [0082]-[0085], “updated as the user changes the positions of the slider bars 706 and 708.” Where the updated assign a maximum price for the fight the maximum price for the fight hereinafter is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
displaying, by the first computing device, via a user interface (Brodziak, fig. 11-13, par. [0014], [0103], a flight search interface hereinafter interpreted as the user interface), to a second computing device (Brodziak, par. [0102], “an input device or with a touch input” Where the input device or with a touch input is inherent to be associated with a computer device that can process and display search results herein this device is interpreted as the second computing device), 
an enumeration of each of the plurality of search results categorized based on the quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user). 
However, it is noted that the prior art of Brodziak does not explicitly teach “receiving, by a first computing device, from a plurality of third-party fare listing systems; an identification of a class associated with the air ticket, and unstructured data including at least one rule associated with the search result; receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result; analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity and the received unstructured data including the at least one rule;”
On the other hand, in the same field of endeavor, Lopinto teaches receiving, by a first computing device, from a plurality of third-party fare listing systems (Lopinto, fig. 3-4, par. [0010], [0070]-[0072], “receives the availability request and, if necessary, may send the real-time request to the airline servers.” Where the user request the data and receive the results via a network operated by the subscribers or a third party network connectivity suppliers. For example, independent travel service providers (e.g., Orbitz, Inc., Expedia, Inc.) are travel service sellers that are not related to only one travel service provider. They received results from plurality of third-party fare listing systems. For example, the airlines fare listing systems send the available seat as results of user searches);
an identification of a class associated with the air ticket (Lopinto, figs. 3:62, 4:92, par. [0073]-[0075], “The classes may be any combination of award and upgrade classes by using the check box selection.” Where the classes are identified by a description. For example the First – Anytime Award (F) is an identification of a class associated with the air ticket. Further, fig. 5:116, class code), and 
unstructured data including at least one rule associated with the search result (Lopinto, fig. 4:71, par. [0077], “The screen 70 is designated as "Award & Upgrade Availability Results" 71.” Where the designated as "Award & Upgrade Availability Results includes a note in an unstructured data format. The Award & Upgrade Availability are interpreted as the at least one rule associated with the search result. It is also noted that Brodziak, par. [0072], discloses “Specific flight information can be searched, for example, based on scheduling and fare rules information provided by the airlines and, in some implementations, through one or more intermediaries.”);
receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result (Lopinto, fig. 8-9, par. [0098], “If the answer is "YES," the process flows to step 218, where the alert status is changed to "expired." If the answer is "NO," the process flows to step 220, where the next Pending alert is obtained.” Where the alerts obtained is interpreted as the structured data identifying at least one amenity associated with the search result); 
analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity (Lopinto, fig. 8:226, par. [0099], check if the alert exist and for the type of the alert wherein the alerts is interpreted as the received structured data identifying at least one amenity) and the received unstructured data including the at least one rule (Lopinto, fig. 4:71, par. [0086], “a search for awards and upgrades commences. In step 154, a next date in the search is obtained. In step 156, a question is posed as to whether the data exists.” Where the search for awards and upgrades commences is interpreted as the analyzing the received unstructured data including the at least one rule);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lopinto that teaches querying travel-related data into Brodziak that teaches search query related to flights. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to providing users with available flight upgrades, available flight awards, flight alerts, and/or seat alerts (Lopinto par. [0003]). 

As per claim 11, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by a user of the second computing device (Brodziak, fig. 13, par. [0070], “These flights can be ordered according to different user selectable criteria. For example, the flights can be listed by departure time initially, but can be sorted, for example, by arrival time, airline, connections, and round trip price (if a round trip flight is selected).” Where the ordered is interpreted as the enumeration ranked in order. The flights is being presented/displayed to the user. Where the user selectable criteria is interpreted as the preference specified by the user of the second computing device).

As per claim 12, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by an administrator of the second computing device (Brodziak, fig. 12, par. [0106]-[], “The additional search results can be added, for example, in order of price so that the ten (or other specified number) cheapest search results that satisfy each of the primary and secondary dimensions and are not already displayed are added to the search results 1220.” Where the order of price is interpreted as the enumeration ranked in order of a preference specified by the administrator of the second computing device. The displayed additional search results are inherent to be performed by automatically by a system. The system is interpreted as the administrator of the second computing device. The ten (or other specified number) cheapest search results is interpreted as the preference specified by the administrator of the second computing).

As per claim 13, Brodziak teaches further comprising, before receiving the plurality of search results (Brodziak, fig. 1:102, par. [0039], “The system receives 102 a flight-related search query.”):
receiving, by the first computing device, a search request for air ticket availability between the origin and the destination (Brodziak, fig. 2, par. [0039], [0044], “received query is “flights from SFO to LHR” the query can be interpreted as having an “Origin: SFO” and a “Destination: LHR.” Where the query is interpreted as the search request for air ticket availability between the origin and the destination. Further, dimensions are properties of a flight itinerary. Dimensions include, for example, flight origin and destination, departure and arrival dates and times, airlines, flight numbers, flight time, trip length, connecting airports, classes of service, number of stops, and baggage fees. Where the flight itinerary is interpreted as the air ticket); and 
requesting, by the first computing device, from each of the plurality of third-party fare listing systems, air ticket availability between the origin and the destination (Brodziak, fig. 9, par. [0096], “a single third party booking site, e.g., a web based travel site or the website of the airline operating the flights that make up the itinerary, is identified for purchasing the selected itinerary.” Where single third party booking site is interpreted as the each of the plurality of third-party fare listing systems. Further, par. [0098], “in response to the user selection of the booking link 912, a new search is performed to confirm the pricing and availability of the selected itinerary. That is, a new query can be issued to verify that the pricing and availability of the selected itinerary has not changed from any of the booking sites that have been identified for purchasing the selected itinerary.” Where the selection is interpreted as the requesting. The new query is interpreted to look for air ticket availability between the origin and the destination).

7.	Claims 5, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Brodziak et al. (US 20170293665 A1) in view of Lopinto (US 20110225188 A1) in further view of Rayner (US 20100198628 A1).

	As per claim 5, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Brodziak teaches wherein assigning the initial quality rating for each search result in the plurality of search results further comprises:
 identifying, within each search result, an origin and a destination (Brodziak, par. [0044], “the flight search interface can be prepopulated with flight search results that identify flights having an origin of SFO and a destination of LHR.”);
However, it is noted that the combination of the prior arts of Brodziak, Lopinto do not explicitly teach “identifying, within each search result, a cabin class; and assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class.”
On the other hand, in the same field of endeavor, Rayner teaches identifying, within each search result, a cabin class (Rayner, fig. 4, par. [0056], “an embodiment depicted lists product classes 424 in form of cabin types (economy or premium)” Where the cabin types (economy or premium) is interpreted as the cabin class. The cabin class can be identified in the list of search results as illustrated in fig. 4:424); and 
assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class (Rayner, fig. 4:426, “pricing information 426 for each product class.” Where the price is inherent to be assigning based on the selected origin, destination and cabin class, see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rayner that teaches online searching and product research to include flight itinerary searches into the combination of Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to enabled numerous online searching sites for which individuals can search for products and services (Rayner par. [0003]). 

As per claim 14, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches wherein assigning the initial quality rating for each search result in the plurality of search results further comprises: 
identifying, within each search result, an origin and a destination (Brodziak, par. [0044], “the flight search interface can be prepopulated with flight search results that identify flights having an origin of SFO and a destination of LHR.”);
However, it is noted that the combination of the prior arts of Brodziak, Lopinto do not explicitly teach “identifying, within each search result, a cabin class; and assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class.”
On the other hand, in the same field of endeavor, Rayner teaches identifying, within each search result, a cabin class (Rayner, fig. 4, par. [0056], “an embodiment depicted lists product classes 424 in form of cabin types (economy or premium)” Where the cabin types (economy or premium) is interpreted as the cabin class. The cabin class can be identified in the list of search results as illustrated in fig. 4:424); and 
assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class (Rayner, fig. 4:426, “pricing information 426 for each product class.” Where the price is inherent to be assigning based on the selected origin, destination and cabin class, see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rayner that teaches online searching and product research to include flight itinerary searches into the combination of Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to enabled numerous online searching sites for which individuals can search for products and services (Rayner par. [0003]). 

8.	Claims 5-9, and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Brodziak et al. (US 20170293665 A1) in view of Lopinto (US 20110225188 A1) in further view of Baggett et al. (US 20060053052 A1).

As per claim 6, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).  
However, it is noted that the combination of the prior arts of Brodziak, and Lopinto do not explicitly teach “receiving, by the first computing device, an identification of a membership in a rewards program associated with a user of the second computing device; analyzing, by the first computing device, for each of the plurality of search results, the received identification; assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification;”
On the other hand, in the same field of endeavor, Baggett teaches receiving, by the first computing device, an identification of a membership in a rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 23 
Attorney Docket No.: TPA.loolUSanalyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baggett that teaches automatically determining frequent traveler award redemptions by rule into the combination of Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to allowing both award credit and/or redemption to be given by the partners (Baggett par. [0003]).

As per claim 7, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Baggett teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 
analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).

As per claim 8, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Brodziak teaches receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites);
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 24 
Attorney Docket No.: TPA.iooiUSassigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);

As per claim 9, Brodziak and Lopinto teach all the limitations as discussed in claim 1 above.  
Additionally, Brodziak teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);

As per claim 15, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches Attorney Docket No.: TPA.iooiUScategorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).  
However, it is noted that the combination of the prior arts of Brodziak, and Lopinto do not explicitly teach “further comprising: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device; analyzing, by the first computing device, for each of the plurality of search results, the received identification; assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification;”
On the other hand, in the same field of endeavor, Baggett teaches further comprising: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 
(Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baggett that teaches automatically determining frequent traveler award redemptions by rule into the combination of Brodziak that teaches search query related to flights, and Lopinto that teaches querying travel-related data. Additionally, this give automatically updates of flight search results in response to an user new input.
The motivation for doing so would be to allowing both award credit and/or redemption to be given by the partners (Baggett par. [0003]). 

As per claim 16, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Baggett teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (Baggett, fig. 7, par. [0071], [0082], “receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program); 
analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).

As per claim 17, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches further comprising: receiving, by the first computing device, 
an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites);
Attorney Docket No.: TPA.iooiUScategorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (Brodziak, fig. 11-13, par. [0108]-[0110], a list/enumeration of the  cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification); 28 

As per claim 18, Brodziak and Lopinto teach all the limitations as discussed in claim 10 above.  
Additionally, Brodziak teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (Brodziak, par. [0087]-[0089], “In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites);
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (Brodziak, fig. 7, par. [0085]-[0086], “For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price).
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (Baggett, figs. 6-7, par. [0066], [0083], “an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (Baggett, fig. 7:755, par. [0072], “produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification);

Response to Arguments
9.	Applicant's arguments, filed on 08/18/2022 with respect to the rejection of claims 1-18 under 35 U.S.C. §103 (Applicant’s arguments, pages 2-7), have been fully considered and are but are not persuasive. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that the prior arts of Brodziak et al. (US 20170293665 A1), Lopinto (US 20110225188 A1), Rayner (US 20100198628 A1), and Baggett et al. (US 20060053052 A1) fail to teach each and every limitation of pending claims 1-18 (Applicant’s arguments, page 2). Respectfully, the examiner disagrees, see the clarification below.
As per claim 1, Brodziak teaches a method for displaying (Methods where a plurality of search dimensions and a plurality of flight search results are display, see fig. 3, and Abstract); 
dynamically updating a user interface displaying a listing of air tickets available for purchase on a flight (“These flight search results can be dynamically updated as the user edits dimension values.” Where the fights search results is presented to the user in a user interface, see figs. 3, 7:710, par. [0037], [0071], [0086]. A search result portion, see fig. 3:314, par. [0065]. Where the search result portion has a list of available flights for purchase. Further, flight search interface hereinafter interpreted as the user interface, see fig. 8:800, par. [0090]), 
the listing categorized based on features associated with the air tickets, the method comprising (the presented flight search result portion is listed by airlines, groups of airlines (e.g., OneWorld, SkyTeam, and Star Alliance), stops, connecting airports, outbound times, and return times. Where the groups of airlines, stops, connecting airports, outbound times, and return times are interpreted as features associated with the air tickets, figs. 3-8, par. [0017], [0040], [0047]): 
a plurality of search results (“a search results portion 802” Where the search results are interpreted as the plurality of search results. For example, the search results show results from the provider United, and Delta, see fig. 8:802, par. [0090]. Further, “The system receives 102 a flight-related search query.” see fig. 1:102, par. [0039]), 
each search result in the plurality of search results including at least one fare listing for an air ticket for a seat on a flight (“A lowest round trip fare can also be identified in the return flight search results 812.” Where the round trip fare is inherent to be a fare for an air ticket for a seat on a flight, see fig. 8, par. [0093], 
between an origin and a destination (“The search results portion 802 includes search results 804 that present outbound flights from San Francisco to Cincinnati.” Where San Francisco is the origin and Cincinnati is the destination, see fig. 8, par. [0091]);
analyzing, by the first computing device, each search result in the plurality of search results (“the primary dimensions can be positioned prominently in the flight search interface as the ones most likely to be modified by users to filter flight search results.” Where the filter flight search results are analyzing the results presented. For example, only search results that represent nonstop flights from San Francisco to Boston are displayed using the filter, see fig. 4, par. [0049], [0073]-[0074]);
 assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing (“a price duration scatterplot presents all flights matching given criteria.” Wherein the price is interpreted as the assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing, see par. [0037]. Further, “airline quality ratings”, see [0048]-[0049]. Furthermore, “in response to receiving an input selecting the scatterplot element 416, a scatterplot can be displayed, e.g., in place of the map 404, that allows the user to easily adjust the values of the maximum price and duration limits.” see, fig. 4, par. [0075]);
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data (“updated as the user changes the positions of the slider bars 706 and 708.” Where the updated assign a maximum price for the fight the maximum price for the fight hereinafter is interpreted as the modified quality rating to at least one of the pluralities of search results responsive to the analyzing of the received structured data and of the received unstructured data, see fig. 7:706, par. [0082]-[0085]); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]); and 22 
Attorney Docket No.: TPA.iooiUSdisplaying, by the first computing device, via a user interface (a flight search interface hereinafter interpreted as the user interface, see fig. 11-13, par. [0014], [0103]), to a second computing device (“an input device or with a touch input” Where the input device or with a touch input is inherent to be associated with a computer device that can process and display search results herein this device is interpreted as the second computing device, see par. [0102],), 
an enumeration of each of the plurality of search results categorized based on the quality ratings (a list/enumeration of the cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user, see fig. 11-13, par. [0108]-[0110]).
Additionally, Lopinto teaches receiving, by a first computing device, from a plurality of third-party fare listing systems (“receives the availability request and, if necessary, may send the real-time request to the airline servers.” Where the user request the data and receive the results via a network operated by the subscribers or a third party network connectivity suppliers. For example, independent travel service providers (e.g., Orbitz, Inc., Expedia, Inc.) are travel service sellers that are not related to only one travel service provider. They received results from plurality of third-party fare listing systems. For example, the airlines fare listing systems send the available seat as results of user searches, see fig. 3-4, par. [0010], [0070]-[0072]);
an identification of a class associated with the air ticket (“The classes may be any combination of award and upgrade classes by using the check box selection.” Where the classes are identified by a description. For example the First – Anytime Award (F) is an identification of a class associated with the air ticket, see fig. 3:62, 4:92, 5:116, par. [0073]-[0075]), and 
unstructured data including at least one rule associated with the search result (“The screen 70 is designated as "Award & Upgrade Availability Results" 71.” Where the designated as "Award & Upgrade Availability Results includes a note in an unstructured data format. The Award & Upgrade Availability are interpreted as the at least one rule associated with the search result, see fig. 4:71, par. [0077]);
receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result (“If the answer is "YES," the process flows to step 218, where the alert status is changed to "expired." If the answer is "NO," the process flows to step 220, where the next Pending alert is obtained.” Where the alerts obtained is interpreted as the structured data identifying at least one amenity associated with the search result, see fig. 8-9, par. [0098]); 
analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity (check if the alert exist and for the type of the alert wherein the alerts is interpreted as the received structured data identifying at least one amenity, see fig. 8:226, par. [0099]) and the received unstructured data including the at least one rule (“a search for awards and upgrades commences. In step 154, a next date in the search is obtained. In step 156, a question is posed as to whether the data exists.” Where the search for awards and upgrades commences is interpreted as the analyzing the received unstructured data including the at least one rule, see fig. 4:71, par. [0086]);

As per claim 2, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by a user of the second computing device (“These flights can be ordered according to different user selectable criteria. For example, the flights can be listed by departure time initially, but can be sorted, for example, by arrival time, airline, connections, and round trip price (if a round trip flight is selected).” Where the ordered is interpreted as the enumeration ranked in order. The flights is being presented/displayed to the user. Where the user selectable criteria is interpreted as the preference specified by the user of the second computing device, see fig. 13, par. [0070]). 

As per claim 3, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by an administrator of the second computing device (“The additional search results can be added, for example, in order of price so that the ten (or other specified number) cheapest search results that satisfy each of the primary and secondary dimensions and are not already displayed are added to the search results 1220.” Where the order of price is interpreted as the enumeration ranked in order of a preference specified by the administrator of the second computing device. The displayed additional search results are inherent to be performed by automatically by a system. The system is interpreted as the administrator of the second computing device. The ten (or other specified number) cheapest search results is interpreted as the preference specified by the administrator of the second computing, see fig. 12, par. [0106]).

As per claim 4, Brodziak teaches before receiving the plurality of search results (“The system receives 102 a flight-related search query.”, see fig. 1:102, par. [0039]):
 receiving, by the first computing device, a search request for air ticket availability between the origin and the destination (Brodziak, fig. 2, par. [0039], [0044], “received query is “flights from SFO to LHR” the query can be interpreted as having an “Origin: SFO” and a “Destination: LHR.” Where the query is interpreted as the search request for air ticket availability between the origin and the destination. Further, dimensions are properties of a flight itinerary. Dimensions include, for example, flight origin and destination, departure and arrival dates and times, airlines, flight numbers, flight time, trip length, connecting airports, classes of service, number of stops, and baggage fees. Where the flight itinerary is interpreted as the air ticket); and 
requesting, by the first computing device, from each of the plurality of third-party fare listing systems, air ticket availability between the origin and the destination (“a single third party booking site, e.g., a web based travel site or the website of the airline operating the flights that make up the itinerary, is identified for purchasing the selected itinerary.” Where single third party booking site is interpreted as the each of the plurality of third-party fare listing systems, see fig. 9, par. [0096]. “in response to the user selection of the booking link 912, a new search is performed to confirm the pricing and availability of the selected itinerary. That is, a new query can be issued to verify that the pricing and availability of the selected itinerary has not changed from any of the booking sites that have been identified for purchasing the selected itinerary.” Where the selection is interpreted as the requesting. The new query is interpreted to look for air ticket availability between the origin and the destination, see par. [0098]).

As per claim 5, Brodziak teaches wherein assigning the initial quality rating for each search result in the plurality of search results further comprises: identifying, within each search result, an origin and a destination (“the flight search interface can be prepopulated with flight search results that identify flights having an origin of SFO and a destination of LHR.” See par. [0044]);
Additionally, Rayner teaches identifying, within each search result, a cabin class (“an embodiment depicted lists product classes 424 in form of cabin types (economy or premium)” Where the cabin types (economy or premium) is interpreted as the cabin class. The cabin class can be identified in the list of search results as illustrated in fig. 4:424, see fig. 4); and 
assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class (“pricing information 426 for each product class.” Where the price is inherent to be assigning based on the selected origin, destination and cabin class, see fig. 4).

	As per claim 6, Baggett teaches receiving, by the first computing device, an identification of a membership in a rewards program associated with a user of the second computing device (“receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program, see fig. 7, par. [0071], [0082]); 23 
Attorney Docket No.: TPA.loolUSanalyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, see figs. 6-7, par. [0066], [0083]); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (a list/enumeration of the cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found, see fig. 11-13, par. [0108]-[0110]). 

As per claim 7, Baggett teaches  further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (“receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program, see fig. 7, par. [0071], [0082]); 
analyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, see figs. 6-7, par. [0066], [0083]); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]).  

As per claim 8, Brodziak teaches receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (“In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites, see par. [0087]-[0089]); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (a list/enumeration of the cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found, see fig. 11-13, par. [0108]-[0110]).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, figs. 6-7, par. [0066], [0083]); 24 
Attorney Docket No.: TPA.iooiUSassigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]); 

As per claim 9, Brodziak teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (“In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites, see par. [0087]-[0089]); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, see figs. 6-7, par. [0066], [0083]); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]);

As per claim 10, Brodziak teaches a non-transitory, computer-readable medium comprising computer program instructions tangibly stored on the non-transitory computer-readable medium (“a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal.” Where the computer storage medium is interpreted as the non-transitory, computer-readable medium, see par. [0111]-[0112]), 
wherein the instructions are executable by at least one processor (a programmable processor which can be programmable to execute instructions, see par. [0112]-[0113]) 
to perform a method for displaying (Methods where a plurality of search dimensions and a plurality of flight search results are display, see fig. 3, and Abstract); 
dynamically updating a user interface displaying a listing of air tickets available for purchase on a flight (“These flight search results can be dynamically updated as the user edits dimension values.” Where the fights search results is presented to the user in a user interface, see figs. 3, 7:710, par. [0037], [0071], [0086]. A search result portion, see fig. 3:314, par. [0065]. Where the search result portion has a list of available flights for purchase. Further, flight search interface hereinafter interpreted as the user interface, see fig. 8:800, par. [0090]), 
the listing categorized based on features associated with the air tickets, the method comprising (the presented flight search result portion is listed by airlines, groups of airlines (e.g., OneWorld, SkyTeam, and Star Alliance), stops, connecting airports, outbound times, and return times. Where the groups of airlines, stops, connecting airports, outbound times, and return times are interpreted as features associated with the air tickets, figs. 3-8, par. [0017], [0040], [0047]): 
a plurality of search results (“a search results portion 802” Where the search results are interpreted as the plurality of search results. For example, the search results show results from the provider United, and Delta, see fig. 8:802, par. [0090]. Further, “The system receives 102 a flight-related search query.” see fig. 1:102, par. [0039]), 
each search result in the plurality of search results including at least one fare listing for an air ticket for a seat on a flight (“A lowest round trip fare can also be identified in the return flight search results 812.” Where the round trip fare is inherent to be a fare for an air ticket for a seat on a flight, see fig. 8, par. [0093], 
between an origin and a destination (“The search results portion 802 includes search results 804 that present outbound flights from San Francisco to Cincinnati.” Where San Francisco is the origin and Cincinnati is the destination, see fig. 8, par. [0091]);
analyzing, by the first computing device, each search result in the plurality of search results (“the primary dimensions can be positioned prominently in the flight search interface as the ones most likely to be modified by users to filter flight search results.” Where the filter flight search results are analyzing the results presented. For example, only search results that represent nonstop flights from San Francisco to Boston are displayed using the filter, see fig. 4, par. [0049], [0073]-[0074]);
 assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing (“a price duration scatterplot presents all flights matching given criteria.” Wherein the price is interpreted as the assigning, by the first computing device, an initial quality rating for each search result in the plurality of search results responsive to the analyzing, see par. [0037]. Further, “airline quality ratings”, see [0048]-[0049]. Furthermore, “in response to receiving an input selecting the scatterplot element 416, a scatterplot can be displayed, e.g., in place of the map 404, that allows the user to easily adjust the values of the maximum price and duration limits.” see, fig. 4, par. [0075]);
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received structured data and of the received unstructured data (“updated as the user changes the positions of the slider bars 706 and 708.” Where the updated assign a maximum price for the fight the maximum price for the fight hereinafter is interpreted as the modified quality rating to at least one of the pluralities of search results responsive to the analyzing of the received structured data and of the received unstructured data, see fig. 7:706, par. [0082]-[0085]); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]); and 22 
Attorney Docket No.: TPA.iooiUSdisplaying, by the first computing device, via a user interface (a flight search interface hereinafter interpreted as the user interface, see fig. 11-13, par. [0014], [0103]), to a second computing device (“an input device or with a touch input” Where the input device or with a touch input is inherent to be associated with a computer device that can process and display search results herein this device is interpreted as the second computing device, see par. [0102],), 
an enumeration of each of the plurality of search results categorized based on the quality ratings (a list/enumeration of the cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user, see fig. 11-13, par. [0108]-[0110]).
Additionally, Lopinto teaches receiving, by a first computing device, from a plurality of third-party fare listing systems (“receives the availability request and, if necessary, may send the real-time request to the airline servers.” Where the user request the data and receive the results via a network operated by the subscribers or a third party network connectivity suppliers. For example, independent travel service providers (e.g., Orbitz, Inc., Expedia, Inc.) are travel service sellers that are not related to only one travel service provider. They received results from plurality of third-party fare listing systems. For example, the airlines fare listing systems send the available seat as results of user searches, see fig. 3-4, par. [0010], [0070]-[0072]);
an identification of a class associated with the air ticket (“The classes may be any combination of award and upgrade classes by using the check box selection.” Where the classes are identified by a description. For example the First – Anytime Award (F) is an identification of a class associated with the air ticket, see fig. 3:62, 4:92, 5:116, par. [0073]-[0075]), and 
unstructured data including at least one rule associated with the search result (“The screen 70 is designated as "Award & Upgrade Availability Results" 71.” Where the designated as "Award & Upgrade Availability Results includes a note in an unstructured data format. The Award & Upgrade Availability are interpreted as the at least one rule associated with the search result, see fig. 4:71, par. [0077]);
receiving, by the first computing device, from at least one third-party database, for each of the plurality of search results, structured data identifying at least one amenity associated with the search result (“If the answer is "YES," the process flows to step 218, where the alert status is changed to "expired." If the answer is "NO," the process flows to step 220, where the next Pending alert is obtained.” Where the alerts obtained is interpreted as the structured data identifying at least one amenity associated with the search result, where the alert is issues by a third-party database, see fig. 8-9, par. [0098]); 
analyzing, by the first computing device, for each of the plurality of search results, the received structured data identifying at least one amenity (check if the alert exist and for the type of the alert wherein the alerts is interpreted as the received structured data identifying at least one amenity, see fig. 8:226, par. [0099]) and the received unstructured data including the at least one rule (“a search for awards and upgrades commences. In step 154, a next date in the search is obtained. In step 156, a question is posed as to whether the data exists.” Where the search for awards and upgrades commences is interpreted as the analyzing the received unstructured data including the at least one rule, see fig. 4:71, par. [0086]);

As per claim 11, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by a user of the second computing device (“These flights can be ordered according to different user selectable criteria. For example, the flights can be listed by departure time initially, but can be sorted, for example, by arrival time, airline, connections, and round trip price (if a round trip flight is selected).” Where the ordered is interpreted as the enumeration ranked in order. The flights is being presented/displayed to the user. Where the user selectable criteria is interpreted as the preference specified by the user of the second computing device, see fig. 13, par. [0070]). 

As per claim 12, Brodziak teaches wherein displaying further comprises displaying the enumeration ranked in order of a preference specified by an administrator of the second computing device (“The additional search results can be added, for example, in order of price so that the ten (or other specified number) cheapest search results that satisfy each of the primary and secondary dimensions and are not already displayed are added to the search results 1220.” Where the order of price is interpreted as the enumeration ranked in order of a preference specified by the administrator of the second computing device. The displayed additional search results are inherent to be performed by automatically by a system. The system is interpreted as the administrator of the second computing device. The ten (or other specified number) cheapest search results is interpreted as the preference specified by the administrator of the second computing, see fig. 12, par. [0106]).

As per claim 13, Brodziak teaches before receiving the plurality of search results (“The system receives 102 a flight-related search query.”, see fig. 1:102, par. [0039]):
 receiving, by the first computing device, a search request for air ticket availability between the origin and the destination (Brodziak, fig. 2, par. [0039], [0044], “received query is “flights from SFO to LHR” the query can be interpreted as having an “Origin: SFO” and a “Destination: LHR.” Where the query is interpreted as the search request for air ticket availability between the origin and the destination. Further, dimensions are properties of a flight itinerary. Dimensions include, for example, flight origin and destination, departure and arrival dates and times, airlines, flight numbers, flight time, trip length, connecting airports, classes of service, number of stops, and baggage fees. Where the flight itinerary is interpreted as the air ticket); and 
requesting, by the first computing device, from each of the plurality of third-party fare listing systems, air ticket availability between the origin and the destination (“a single third party booking site, e.g., a web based travel site or the website of the airline operating the flights that make up the itinerary, is identified for purchasing the selected itinerary.” Where single third party booking site is interpreted as the each of the plurality of third-party fare listing systems, see fig. 9, par. [0096]. “in response to the user selection of the booking link 912, a new search is performed to confirm the pricing and availability of the selected itinerary. That is, a new query can be issued to verify that the pricing and availability of the selected itinerary has not changed from any of the booking sites that have been identified for purchasing the selected itinerary.” Where the selection is interpreted as the requesting. The new query is interpreted to look for air ticket availability between the origin and the destination, see par. [0098]).

As per claim 14, Brodziak teaches wherein assigning the initial quality rating for each search result in the plurality of search results further comprises: identifying, within each search result, an origin and a destination (“the flight search interface can be prepopulated with flight search results that identify flights having an origin of SFO and a destination of LHR.” See par. [0044]);
Additionally, Rayner teaches identifying, within each search result, a cabin class (“an embodiment depicted lists product classes 424 in form of cabin types (economy or premium)” Where the cabin types (economy or premium) is interpreted as the cabin class. The cabin class can be identified in the list of search results as illustrated in fig. 4:424, see fig. 4); and 
assigning the initial quality ranking to the search result based upon the origin, the destination, and the cabin class (“pricing information 426 for each product class.” Where the price is inherent to be assigning based on the selected origin, destination and cabin class, see fig. 4).

	As per claim 15, Baggett teaches receiving, by the first computing device, an identification of a membership in a rewards program associated with a user of the second computing device (“receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program, see fig. 7, par. [0071], [0082]); 23 
Attorney Docket No.: TPA.loolUSanalyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, see figs. 6-7, par. [0066], [0083]); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (a list/enumeration of the cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found, see fig. 11-13, par. [0108]-[0110]). 

As per claim 16, Baggett teaches  further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a membership in a loyalty rewards program associated with a user of the second computing device (“receiving (705) a query that identifies the passenger type code (PTC) as a frequent flyer” Where the passenger type code (PTC) is interpreted as the identification of the membership in the rewards program associated with the user of the second computing device. Where the passenger is interpreted as the user, the frequent flyer is interpreted as the rewards program, see fig. 7, par. [0071], [0082]); 
analyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, see figs. 6-7, par. [0066], [0083]); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]);
Additionally, Brodziak teaches categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]).  

As per claim 17, Brodziak teaches receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (“In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites, see par. [0087]-[0089]); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]); and 
modifying, by the first computing device, via the user interface, the display, to the second computing device, of the enumeration of each of the plurality of search results categorized based on the modified quality ratings (a list/enumeration of the cheapest flight link 1310 and text indicating that the cheapest flight has a duration that exceeds the maximum duration limit 1318 is presented to the user. As illustrate from figs 11-13, the list/enumeration of the flights available are modifying based on the new quality ratings found, see fig. 11-13, par. [0108]-[0110]).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, figs. 6-7, par. [0066], [0083]); 24 
Attorney Docket No.: TPA.iooiUSassigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]); 

As per claim 18, Brodziak teaches further comprising, before displaying, via the user interface, the enumeration of each of the plurality of search results categorized based on the quality ratings: receiving, by the first computing device, an identification of a characteristic of a booking history associated with a user of the second computing device (“In particular, a given itinerary can be provided along with one or more links to booking sites. Each reference to a particular booking site can include the corresponding price for the itinerary.” Where the given itinerary given is interpreted as the receiving identification of a characteristic of the booking history associated with the user of the second computing device. Once the provided of the links to the booking sites carries the itinerary information over the booking sites which is also part/associate of the booking process. The itinerary information is also inherent to be received by the book sites, see par. [0087]-[0089]); 
categorizing, by the first computing device, the plurality of search results based on the modified quality rating (“For example, if the user increases one or more of the maximum duration or the maximum price, more flights may satisfy the criteria, e.g., if movement of the slider bars captures another dot or dots in the scatterplot 702.” The maximum price e maximum price is categorizing/grouping the plurality of search results based on the maximum price. The maximum price is interpreted as the modified quality rating. The search results are therefore updated to include the additional flights in the category/group defined by the maximum price, see fig. 7, par. [0085]-[0086]).  
Additionally, Baggett teaches analyzing, by the first computing device, for each of the plurality of search results, the received identification (“an "itinerary detail" page for a frequent flyer search.” Where the frequent flyer search is interpreted as the analyzing, by the first computing device, for each of the plurality of search results, the received identification, see figs. 6-7, par. [0066], [0083]); 
assigning, by the first computing device, a modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification (“produce validated fares (750) (represented as award credit” Where the produce validated fare is interpreted as the modified quality rating to at least one of the plurality of search results responsive to the analyzing of the received identification, see fig. 7:755, par. [0072]);
Therefore, the 35 U.S.C. §103 rejection is upheld. 

Applicant argues that the current examined application specification [0023]-[0024] says that conventional systems  - such as those described by the prior arts of Brodziak and Lopinto – do not typically provide any quality ratings for tickets or provide functionality for accessing, by a travel management system, both structured and unstructured data to modify basic quality ratings, which are then display to a user (Applicant’s arguments, pages 3-7). Respectfully, the examiner disagrees, see the clarification below.
The Examiner is examining the claims not the specification. The claims languages do not have any elements that reciting the prior arts of “Brodziak and Lopinto”. The specification also does not mention those prior arts. The system described by either Brodziak and Lopinto are conventional systems. For example, Brodziak par. [0015], describes several advantages of the system that is not conventional “realize one or more of the following advantages. Flight searches can be performed by extracting search dimensions from a user submitted query, which allows for expressive queries. Search results can be dynamically updated in response to user modifications to dimensions providing quick updates to streamline searching. Default filtering can also streamline results by removing duplicate codeshares and hiding options unlikely to be selected by users.” Another example, Lopinto par. [0046], describes “a framework of systems and methods that allow businesses to determine their customers' preferences (implicitly or explicitly, in advance or in quasi-real-time) for flexibility in purchasing products and/or inventory and to dynamically integrate these preferences with internal company operations to concurrently maximize value for both customers (individually or as a group or purchase utilities) and the company (i.e., its profitability).” Therefore, neither of the prior arts are describing conventional system. Both prior arts describe advantages in how a customer can search and book a flight ticket. 
With respect to “provide any quality ratings for tickets or provide functionality for accessing, by a travel management system, both structured and unstructured data to modify basic quality ratings, which are then display to a user” The prior art of Lopinto figs. 7-9, par. [0091], “the system first iterates through all the dates in the search and for each date in the search, the system iterates through all the classes requested. For each class, the system determines the proper way to get the data for that class, deciding: (1) if the class is designated in the system as having to be specified in the search, the system looks up the host to get the data for that class from, then adds the request to the list of requests for that user search or (2) if not, the data source for that class based on the airline, and if it’s an award or upgrade class or a non-award and non-upgrade (regular) class code.” Where all the dates in the search and for each date in the search, the system iterates through all the classes requested are considered structured data. The user is can modify the search date and classes to modify the search to give a different rate/ticket rate option.   All the information regarding if the class is designated in the system as having to be specified in the search, the system looks up the host to get the data for that class from, then adds the request to the list of requests for that user search or (2) if not, the data source for that class based on the airline, and if it’s an award or upgrade class or a non-award and non-upgrade (regular) class code are interpreted as unstructured data that can modify the rate/ticket rate. Therefore, the prior art of Lopinto analyses structured and unstructured data.
It is also noted that the Applicant agree that the prior arts of Lopinto teaches “Lopito teaches only functionality allowing users to conduct explicit searches for awards and upgrades that the users require as a parameter of one or more searches but does not teach or suggest a travel management system that automatically searches for and analyzes structured and unstructured data to generate and modify a quality assessment for a search result.” It is noted that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Brodziak figs. 4, 7, par. [0037], [0048]-[0049], [0075], [0082]-[0085] also teaches procedures for user find quality/better flights rates. See below.

    PNG
    media_image1.png
    482
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    689
    media_image2.png
    Greyscale

It is noted in the fig. 7 that the price can change according with unstructured data received from third party database. For example, data can be received to inform if the flight is a direct fight (Nonstop). Data can also be received from third party database regarding the time frame/duration of the flight. Information regarding perk time such as expensive flights and etc. All that information automatically is using to filter the search.  structured data such as the destination, and date are also enter to filter the search.

    PNG
    media_image3.png
    132
    910
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    196
    905
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    910
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    516
    912
    media_image6.png
    Greyscale

Finally, the claims language also doe not explicitly recites “provide any quality ratings for tickets or provide functionality for accessing, by a travel management system, both structured and unstructured data to modify basic quality ratings, which are then display to a user.”
Therefore, the 35 U.S.C. §103 rejection is upheld. 

Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (WO 2017/215175 A1), teaches receiving a page updating request and obtaining a page section to be updated corresponding to the page updating request.
Gibergues et al. (AU 2012378630 B2), teaches providing result search results.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157